—In a *388proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Village of Mamaroneck, dated June 8, 1999, which, after a hearing, granted the respondent Domenico Sagliocco’s application for three area variances, the appeal is from a judgment of the Supreme Court, Westchester County (Leavitt, J.), entered November 18, 1999, which dismissed the petition on the ground that the petitioners had not obtained jurisdiction over the respondents.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that the service in this case was ineffective to confer jurisdiction over the respondents since the petitioners did not serve a person designated in CPLR 312 (see, Matter of J & G Cent. Auto Collision v Zoning Bd. of Appeals, 210 AD2d 407; Matter of Heinisch v Goehringer, 121 AD2d 721). O’Brien, J. P., Thompson, S. Miller and Feuerstein, JJ., concur.